Citation Nr: 9923184	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  95-38 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased evaluation for allergic rhinitis 
with recurrent sinusitis, currently rated 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from November 1987 
to February 1995.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), and the issue was remanded in July 1997 
for the purpose of having the RO consider the claim under the 
new criteria for evaluating respiratory disorders that had 
become effective on October 7, 1996.  


FINDING OF FACT

The appellant's allergic rhinitis with recurrent sinusitis is 
manifested by headaches, nasal congestion, sinus pressure, 
and purulent discharge that result in more than six non-
incapacitating episodes per year.  


CONCLUSION OF LAW

The schedular criteria for a 30 percent evaluation for 
allergic rhinitis with recurrent sinusitis are met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 6599-6513 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that his allergic rhinitis with 
recurrent sinusitis is more severely disabling than currently 
evaluated, thereby warranting a higher rating.  He claims 
that he experiences chronic nasal congestion and daily 
headaches associated with his allergic rhinitis with 
recurrent sinusitis.  

Generally, claims for increased evaluations are considered to 
be well grounded.  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim have been properly developed.  There is 
no indication of any additional pertinent records which have 
not been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

When an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will the 
use of analogous ratings for conditions of doubtful diagnosis, 
or for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

Service medical records show that the appellant was treated 
on many occasions between September 1990 and January 1995 for 
allergic rhinitis and chronic sinusitis.  He received allergy 
shots on several occasions.  In November 1994, he underwent 
surgery that consisted of septoplasty, endoscopic left and 
right anterior ethmoidectomies, and middle meatal 
antrostomies right canine fosse puncture.  

Following service, the appellant underwent a VA medical 
examination in March 1995.  It was reported that despite the 
interventions during service of allergy shots twice weekly, 
Hismanal and Beconase, and the November 1994 surgery for 
polyps, the appellant had continued to have sinus congestion, 
rhinitis, and sinus pressure, which was particularly 
bothersome after being recumbent at night.  There was also a 
history of treatment with multiple courses of antibiotics for 
complications of sinusitis.  The appellant indicated that he 
had not noted any marked deterioration in his symptoms since 
stopping his allergy shots upon his discharge from service, 
but that there had not been any marked improvement with the 
shots that he reported having taken twice a week for at least 
two to three years during service.  His current medications 
included Naprosyn, Beconase, and chlorpheniramine for 
congestion.  Examination of the head, ears, eyes, nose, and 
throat (HEENT) revealed unremarkable tympanic membranes, a 
clear oropharynx, unremarkable nasal mucosa without swelling, 
an non-deviated septum, normal turbinates, and no polyps.  
The diagnosis was chronic rhinitis with recurrent sinusitis.  

VA medical records, dated in 1995 and 1996, show treatment in 
October 1995 for sinus problems that consisted of headaches, 
pressure, brown mucus, and anterior rhinorrhea.  Evaluation 
revealed that the turbinates were intact, the nose was 
straight, and the oropharynx was clear.  The diagnosis was 
allergic rhinitis.  

The appellant underwent a VA nose and throat examination in 
October 1997.  At that time, he complained of chronic nasal 
congestion, daily headaches that were worse in the morning, 
and sinus pressure across the frontal and cheek sinuses.  New 
glasses did not improve the headaches, which were not 
accompanied by nausea or vomiting.  He reported that he had 
used Benadryl for years to treat his sinus complaints, and 
that he also took prednisone, which tended to improve his 
symptoms when taken.  There was a history of having taken 
Beconase AQ in the past, but he was not currently on it 
because he was unable to get the aqueous form of the 
Beconase.  It was noted that occasionally the appellant's 
symptoms were well controlled by the Benadryl and Beconase, 
but that at other times the symptoms were worse and required 
prednisone for significant improvement.  He indicated that 
his headaches were severe enough to cause him to miss work at 
times, and that while his nasal discharge was usually clear, 
it would occasionally come out as a yellowish-brown 
discharge.  It was noted that he had been on Septra daily for 
several months, and that he had been unable to get allergy 
shots because there was no allergist to whom he could be 
referred.  

The October 1997 VA examination revealed the following 
findings:  clear tympanic membranes bilaterally; no external 
deformity of the nose; a scarred right middle turbinate 
laterally with resulting loss of visualization of the middle 
meatus but no polyps or purulence; normal inferior and 
superior turbinates; a clear nasopharynx; a more open middle 
meatus in the left nasal cavity; a partially closed primary 
ostium of the maxillary sinus; and a small amount of 
discharge in the posterior ethmoid sinus region, with the 
remainder of the nasal cavity normal in appearance.  A CT 
scan showed bilateral maxillary mucoperiosteal thickening 
with no evidence of air fluid or bony erosion, mucoperiosteal 
thickening in the right frontal sinus, and clear left frontal 
sphenoid sinus and ethmoid sinuses.  The diagnoses were 
allergic rhinitis and also likely chronic sinusitis that had 
not improved despite medical treatment and prior functional 
endoscopic sinus surgery.  

Service connection was granted for allergic rhinitis with 
recurrent sinusitis and history of allergies and recurrent 
headaches by a July 1995 rating decision, and a 10 percent 
evaluation was assigned under Diagnostic Codes 6599-6513 from 
February 8, 1995. 

Because the appellant's claim of entitlement to an increased 
evaluation for his allergic rhinitis with recurrent sinusitis 
was initiated before the rating criteria for evaluating 
respiratory disorders were changed on October 7, 1996, the 
Board will review the claim under both sets of criteria in 
order to accord him evaluation under the set of criteria that 
is more favorable to him.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Under the general rating formula for respiratory disorders 
prior to October 7, 1996, (old criteria), a 50 percent 
evaluation is assigned for postoperative sinusitis following 
radical operation, with chronic osteomyelitis requiring 
repeated curettage or severe symptoms after repeated 
operations; a 30 percent evaluation is assigned when 
sinusitis is manifested by severe disability, with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge, or crusting reflecting purulence; and a 
10 percent evaluation is assigned when sinusitis is 
manifested by moderate disability, with discharge or crusting 
or scabbing, and infrequent headaches.  38 C.F.R. § 4.97, 
Diagnostic Code 6510 through 6514, effective prior to October 
7, 1996.  

Under the general rating formula for respiratory disorders 
that became effective October 7, 1996, (new criteria) a 50 
percent rating is assigned for the various forms of sinusitis 
following radical surgery with chronic osteomyelitis, or when 
there is near constant sinusitis characterized by headaches, 
pain and tenderness of affected sinus, and purulent discharge 
or crusting after repeated surgeries; a 30 percent rating is 
assigned when there are three or more incapacitating episodes 
per year of sinusitis, requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or when there are more than 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting; and a 10 percent rating is assigned when there are 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or when there are three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, 
Diagnostic Codes 6510 through 6514, effective October 7, 
1996.  

In evaluating the clinical findings and the appellant's 
complaints and symptoms, the Board finds that his allergic 
rhinitis with recurrent sinusitis is not shown to be 
manifested by chronic osteomyelitis requiring repeated 
curettage, severe symptoms after repeated operations, or near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries so as to warrant a 50 
percent evaluation under either the old or new criteria for 
evaluating sinusitis.  However, The Board finds that the 
appellant's symptomatology more nearly approximates the new 
criteria for a 30 percent evaluation because his problems 
with headaches, nasal congestion, sinus pressure, and 
purulent discharge related to his sinusitis appear to result 
in more than six non-incapacitating episodes per year.  
Therefore, the provisions of 38 C.F.R. § 4.7 are applicable, 
and a 30 percent evaluation is warranted for the appellant's 
allergic rhinitis with recurrent sinusitis.  


ORDER

A 30 percent evaluation is granted for allergic rhinitis with 
recurrent sinusitis, subject to the laws and regulations 
governing the award of monetary benefits.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

